                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

JG WENTWORTH,

                                                                No.9:18-CV-00219-ZJH
               Plaintiff,
vs.

TIMIKU LANDON,

               Defendant.


                            MEMORANDUM OPINION AND ORDER
       Pending before the Court is Plaintiff J.G. Wentworth Originations, LLC’s “Application for

Approval of Transfer of Structured Annuity Benefits” (the Application). See Doc. No. 6. After

considering the Application and the arguments presented at the hearing held on February 25, 2019,

the Court finds that Plaintiff’s Application is GRANTED.

                                           BACKGROUND

       On March 19, 1997, the District Court for the Beaumont Division of the Eastern District

of Texas entered an Agreed Final Judgment in the case L.B. Landon, individually and on behalf of

the Estate of Marry Perry Landon, Deceased, and as next friend of T.L. and M.L. Minors v. Quest

Pharmacies, Inc., Case No. 9:96-CV-241. In this Agreed Final Judgment, the Court granted

Defendant Timiku Landon 154 monthly Life Contingent Payments of $960.00 each, beginning on

January 1, 2036 and ending October 1, 2048 (the Transferred Payments). See Doc. 6-1.

                                          ANALYSIS

       On February 25, 2019, the Court conducted a hearing on Plaintiff’s Application. Both Ms.

Landon and counsel for Plaintiff were in attendance. At the hearing, Plaintiff and Ms. Landon

(collectively, the Parties) represented to the Court that all known, interested parties were
previously notified of the Application and no objections were raised. Specifically, Plaintiff’s

counsel represented that a hearing regarding the Application was held on November 30, 2018, in

the County Court at Law of Nacogdoches County Texas before Judge Jack Sinz. Plaintiff’s

counsel affirmed that, prior to the November 30, 2018 hearing, notice was given to all interested

parties of the requested transfer of funds, and no objections were raised. Moreover, no persons or

parties appeared at the February 25, 2019 hearing to state an objection to the transfer.

       Based upon the Application, the Parties’ representations regarding the prior hearing on

November 30, 2018, the hearing before the Court on February 25, 2019, and the lack of objection

from any interested party, the Court consents to the proposed transfer between Plaintiff and Ms.

Landon. Having heard the arguments presented on the record, the Court finds that Ms. Landon is

fully advised of the current value of the assigned payments and the consequences of making them

and that, now that she has reached the age of majority, she should be free to assign them as

proposed. Additionally, the Court consents to Plaintiff seeking approval of the proposed transfer

pursuant to the Texas Structured Settlement Protection Act contained in Chapter 141 of the Texas

Civil Practice and Remedies Code.

                                         CONCLUSION

       For the foregoing reasons, J.G. Wentworth’s “Application for Approval of Transfer of

Structured Annuity Benefits” (Doc. No. 6) is GRANTED.

       The Clerk shall CLOSE this civil action. All costs shall be borne as agreed by the parties.


        SIGNED this 28th day of March, 2019.




                                                        _________________________
                                                        Zack Hawthorn
                                                        United States Magistrate Judge

                                               2 of 2
